DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are currently pending. This office action is in response to a request for continued examination and amendments filed on 14 April 2022. Claims 1, 4, 14, and 16-17 are amended and claims 10 and 19 have been canceled as per Applicant’s amendment filed on 14 April 2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 April 2022 has been entered.

Allowable Subject Matter
Claims 1-9, 11-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a computing system and method for flash memory programming but fails to teach the combination including the limitations of:
(Claim(s) 1) “controller coupled to the control bus and the programming interface bus, the controller operable to simultaneously provide identical programming images for execution by the hardware components over the programming interface bus to each of the plurality of the flash memory devices coupled to the outputs selected by the control bus”
Claims 14 have analogous limitations as independent claim 1 and are allowable for the same reasons as noted supra.
As dependent claims 2-9, 11-13, 15-18, and 20 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. 
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore this case is passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 14 April 2022 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132